        Case 2:20-cv-01831-NR Document 47 Filed 12/23/20 Page 1 of 51




               IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 NICOLE ZICCARELLI,                        :
                             Plaintiff,    :   No. 2:20-cv-01831-NR
                                           :
                v.                         :
                                           :
 THE ALLEGHENY COUNTY BOARD OF :
 ELECTIONS, RICH FITZGERALD, in his :
 official capacity as a Member of the      :
 Allegheny County Board of Elections,      :
 SAMUEL DEMARCO, in his official           :
 capacity as a member of the Allegheny     :
 County Board of Elections, BETHANY        :
 HALLAM, in her official capacity as a     :
 member of the Allegheny County Board of :
 Elections, and KATHY BOOCKVAR, in         :
 her official capacity as the Secretary of :
 the Commonwealth of Pennsylvania,         :
                             Defendants.   :

                        PLAINTIFF’S BRIEF
          IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT



Joshua J. Voss (No. 306853)
Matthew H. Haverstick (No. 85072)*
Shohin H. Vance (No. 323551)*
James G. Gorman (No. 328376)*
Samantha G. Zimmer (No. 325650)*
KLEINBARD LLC
Three Logan Square
1717 Arch Street, 5th Floor
Philadelphia, PA 19103
Ph: (215) 568-2000 | Fax: (215) 568-0140
Eml: jvoss@kleinbard.com
mhaverstick@kleinbard.com
svance@kleinbard.com
jgorman@kleinbard.com
szimmer@kleinbard.com
* Admitted Pro Hac Vice
Attorneys for Plaintiff
              Case 2:20-cv-01831-NR Document 47 Filed 12/23/20 Page 2 of 51




                                              TABLE OF CONTENTS

I.          INTRODUCTION................................................................................................ 1

II.         BACKGROUND .................................................................................................. 3

       A. The Pennsylvania Election Code and Act 77. .................................................... 3

       B. Case Background. ............................................................................................... 6

       C. History of the Litigation in State Court........................................................... 12

III.        ARGUMENT ..................................................................................................... 15

       A. Plaintiff Ziccarelli is entitled to summary judgment as a matter of law on her
          equal protection claim in Count I. .................................................................... 15

       B. Plaintiff Ziccarelli is entitled to summary judgment as a matter of law on her
          due process claim in Count II. .......................................................................... 19

       C. The appropriate, and only, remedy for the constitutional violations is to “level
          down.” ................................................................................................................ 27

            1. The Court must look to legislative intent to determine whether to level up
               or level down: in this matter, legislative intent shows leveling down is
               compelled. .................................................................................................... 28

            2. Leveling down will not cause disenfranchisement..................................... 29

            3. Leveling down is the only appropriate remedy. ......................................... 32

IV.         CONCLUSION .................................................................................................. 34




                                                                  i
            Case 2:20-cv-01831-NR Document 47 Filed 12/23/20 Page 3 of 51




                                        TABLE OF AUTHORITIES

Cases

Acosta v. Democratic City Comm., 288 F. Supp. 3d 597 (E.D. Pa. 2018)............. 19, 20

Afran v. McGreevey, 115 Fed.Appx. 539 (3d Cir. 2004) .............................................. 20

Baber v. Dunlap, 349 F. Supp. 3d 68 (D. Me. 2018) ................................................... 33

Burdick v. Takushi, 504 U.S. 428 (1992) .................................................................... 29

Bush v. Gore, 531 U.S. 98 (2000)............................................................... 15, 17, 18, 19

Bush v. Palm Beach Cty. Canvassing Bd., 531 U.S. 70 (2000) .................................. 33

Case of Loucks, 1893 WL 3125 (Pa. Quar. Sess. 1893)............................................... 31

Cimaszewski v. Bd. of Prob. & Parole, 868 A.2d 416 (Pa. 2005) ................................ 13

Com. v. Glover, 441 A.2d 1216 (Pa. 1982) ................................................................... 13

Curry v. Baker, 802 F.2d 1302 (11th Cir.1986) .......................................................... 25

Democratic Natl. Comm. v. Wisconsin State Legis., No. 20A66, 2020 WL 6275871
  (U.S. Oct. 26, 2020) .................................................................................................. 30

Donald J. Trump for Pres., Inc. v. Boockvar, No. 2:20-CV-966, ---F. Supp. 3d----,
 2020 WL 5997680 (W.D. Pa. Oct. 10, 2020) .......................................... 15, 16, 17, 30

Donald J. Trump for Pres., Inc. v. Sec. of Pennsylvania, No. 20-3371, 2020 WL
 7012522 (3d Cir. Nov. 27, 2020) ............................................................................ 3, 5

Donald J. Trump for Pres., Inc. v. Boockvar, No 20-CV-2078, ---F. Supp. 3d----, 2020
 WL 6821992 (M.D. Pa. Nov. 21, 2020) ............................................................ 3, 4, 32

Gibson v. Firestone, 741 F.2d 1268 (11th Cir. 1984) .................................................. 34

Griffin v. Burns, 570 F.2d 1065 (1st Cir.1978) ........................................................... 22

In re Allegheny County Provisional Ballots in the 2020 Gen. Election, No. 1161 C.D.
  2020, 2020 WL 6867946 (Pa. Cmwlth. Nov. 20, 2020) ........................................... 31

In re Canvass of Absentee and Mail-in Ballots of November 3, 2020 Gen. Election,
  No. 29 WAP 2020, ---A.3d----, 2020 WL 6866415 (Pa. Nov. 23, 2020)............ passim

In re Canvass of Absentee Ballots of Apr. 28, 1964, Primary Election, 34 Pa. D. &
  C.2d 419 (C.P. Philadelphia Cty. 1964)................................................................... 31

                                                             ii
             Case 2:20-cv-01831-NR Document 47 Filed 12/23/20 Page 4 of 51




In re Canvass of Absentee Ballots of Gen. Election, 39 Pa. D. & C.2d 429 (C.P.
  Montgomery Cty. 1965)............................................................................................ 31

In re Primary Election Apr. 28, 1964, 203 A.2d 212 (Pa. 1964) ................................. 31

In re T.S., 192 A.3d 1080 (Pa. 2018) ........................................................................... 15

In re Whitpain Twp. Election Case, 44 Pa. D. & C. 374 (C.P. Montgomery Cty. 1942)
   .................................................................................................................................. 31

In re 2,349 Ballots in the 2020 Gen. Election App. of: Nicole Ziccarelli, No. 1162 C.D.
  2020, 2020 WL 6820816 (Pa. Cmwlth. Nov. 19, 2020) ............................. 1, 5, 13, 29

Kasper v. Bd. of Election Comm’rs of the City of Chicago, 814 F.2d 332 (7th Cir.
 1987) ......................................................................................................................... 26

Kendrick v. Bland, 740 F.2d 432 (6th Cir. 1984) ........................................................ 33

Levin v. Commerce Energy, Inc., 560 U.S. 413 (2010) ................................................ 28

Long v. Kochenderfer, 1894 WL 3768, at *2 (Pa. Quar. Sess. 1894) .......................... 31

Marks v. Stinson, 19 F.3d 873 (3d Cir. 1994) ................................................. 20, 26, 27

Nolles v. State Comm. for Reorganization of Sch. Districts, 524 F.3d 892 (8th Cir.
 2008) ......................................................................................................................... 26

Northeast Ohio Coalition for the Homeless v. Husted, No. 12-4354, slip op. (6th Cir.
 Nov. 16, 2012) ........................................................................................................... 33

Perkins v. City of Chicago Heights, 47 F.3d 212 (7th Cir. 1995)................................ 34

Pierce v. Allegheny Cty. Bd. of Elections, 324 F. Supp. 2d 684 (W.D. Pa. 2003)
   ................................................................................................................ 16, 17, 19, 20

Rary v. Guess, 198 S.E.2d 879 (Ga. 1973)................................................................... 31

Reynolds v. Sims, 377 U.S. 533 (1964).................................................................. 19, 20

Roe v. Mobile County Appointing Bd., 904 F. Supp. 1315 (S.D. Ala. 1995)............... 23

Roe v. Mobile Cty. Appointment Bd., 676 So. 2d 1206 (Ala. 1995)............................. 22

Roe v. State of Ala. By & Through Evans, 43 F.3d 574 (11th Cir. 1995)............. 21, 22

Roe v. State of Ala. By & Through Evans, 52 F.3d 300 (11th Cir. 1995)................... 22

Roe v. State of Alabama, 68 F.3d 404 (11th Cir. 1995) .............................................. 23

                                                                  iii
            Case 2:20-cv-01831-NR Document 47 Filed 12/23/20 Page 5 of 51




Rossello-Gonzalez v. Calderon-Serra, 398 F.3d 1 (1st Cir. 2004) .............................. 25

Scheer v. City of Miami, 15 F. Supp. 2d 1338 (S.D. Fla. 1998) .................................. 25

Sessions v. Morales-Santana, 137 S. Ct. 1678 (2017)................................................. 28

Shannon v. Jacobowitz, 394 F.3d 90 (2d Cir. 2005) ............................................. 25, 26

Smith v. Cherry, 489 F.2d 1098 (7th Cir.1973) .......................................................... 26

St. Charles Tower, Inc. v. Kurtz, 643 F.3d 264 (8th Cir. 2011) .................................. 34

Texas Democratic Party v. Abbot, 961 F.3d 389 (5th Cir. 2020) ................................ 28

Vargus v. Pitman Mfg. Co., 675 F.2d 73 (3d Cir. 1982) ............................................. 13

Yick Wo v. Hopkins, 118 U.S. 356 (1886) .................................................................... 19

Statutes

25 P.S. § 2601 ................................................................................................................. 3

25 P.S. § 2621 ........................................................................................................... 3, 17

25 P.S. § 2642 ................................................................................................................. 3

25 P.S. § 3146.6 .......................................................................................................... 4, 6

25 P.S. § 3146.8 .......................................................................................................... 4, 6

25 P.S. § 3150.16 ........................................................................................................ 1, 4

25 P.S. § 3159 ........................................................................................................... 3, 17

Ala.Code § 17–10–7...................................................................................................... 21

Constitutional Provisions

Pa. Const. art. VI, § 3 .................................................................................................. 17




                                                               iv
          Case 2:20-cv-01831-NR Document 47 Filed 12/23/20 Page 6 of 51




I.    INTRODUCTION

      Under the Pennsylvania Election Code, a mail-in ballot that does not have a

dated declaration is invalid. This statement of law is agreed with by:

      •    The Pennsylvania Supreme Court1;

      •    The Pennsylvania Commonwealth Court2;

      •    The Pennsylvania General Assembly3;

      •    The Pennsylvania Attorney General4;

      •    Secretary of the Commonwealth Kathy Boockvar5; and

      •    The Westmoreland County Board of Elections6.

Despite all of the foregoing agreement with Plaintiff Nicole Ziccarelli’s core legal

position, the parties are before the Court because the Allegheny County Board of

Elections decided to count 311 of these invalid ballots, and, more importantly,

Secretary Boockvar accepted the Allegheny Board’s certification of those invalid



      1  See In re Canvass of Absentee and Mail-in Ballots of November 3, 2020 Gen.
Election, No. 29 WAP 2020, ---A.3d----, 2020 WL 6866415, at *23, *25 (Pa. Nov. 23,
2020) (concurring and dissenting opinions).
       2 See In re 2,349 Ballots in the 2020 Gen. Election App. of: Nicole Ziccarelli,

No. 1162 C.D. 2020, 2020 WL 6820816, at *5 (Pa. Cmwlth. Nov. 19, 2020), rev’d sub
nom. In re Canvass of Absentee and Mail-in Ballots of November 3, 2020 Gen.
Election, 2020 WL 6866415.
       3 See 25 P.S. § 3150.16(a).
       4 See Stipulated Undisputed Facts (hereafter, Stip. Facts) ¶¶ 18-19, Stip.

Facts Ex. C at 16 (Appendix Ex. 1) (Brief of Kathy Boockvar). All exhibits in the
Appendix submitted herewith have been abridged to remove unnecessary pages,
where appropriate, and highlighted where necessary to call out content relied upon
in this brief.
       5 See Stip. Facts ¶¶ 18-19, Stip. Facts Ex. C at 16 Appendix Ex. 1) (Brief of

Kathy Boockvar).
       6 See Stip. Facts ¶¶ 59-63; Westmoreland County Board of Elections

November 30, 2020 Certification (Appendix Ex. 2).
                                           1
          Case 2:20-cv-01831-NR Document 47 Filed 12/23/20 Page 7 of 51




ballots alongside ballot totals she knew did not include a similar count. The

Secretary and the Allegheny Board did so even though Secretary Boockvar herself

advised the Allegheny Board on September 28, 2020 not to count such ballots.7 This

also occurred even though Allegheny County directed individual voters before the

2020 General Election (1) to “[s]ign and print your name and the date” on the mail-

in ballot declaration; 8 (2) to “sign, date, and provide their address on the back of the

envelope,”9 and (3) to “make sure that your vote is counted, be certain to follow the

instructions that come with your ballot[.]”10

      The Secretary’s and Allegheny Board’s decisions to go against even their own

guidance has resulted in this basic state of affairs: the difference between who wins

and who loses the 2020 General Election for Pennsylvania Senate District 45 hinges

entirely upon whether these invalid ballots are counted. As equally important, the

Secretary’s and Allegheny Board’s decisions have yielded an equal protection

violation, since identically situated voters in Westmoreland County did not have

their invalid ballots counted. The decision also created a due process violation, since

the decisions to forge ahead with changing the rules of the election after the election

had already concluded unlawfully altered the results.

      In the end, and at a most basic level, Plaintiff Nicole Ziccarelli has been told

by courts, boards, bodies, and state officials that she is right and that some 311



      7 Stip. Facts ¶¶ 15-16; Stip. Facts Ex. B at 5, 9 (Appendix Ex. 3).
      8 Stip. Facts ¶ 25.
      9 Stip. Facts ¶¶ 22, 24, Stip. Facts Ex. F; Transcript of Mail In Ballot

Instructions at 3 (Appendix Ex. 4).
      10 Stip. Facts ¶¶ 22-23, Stip. Facts Ex. E (Appendix Ex. 5).


                                            2
         Case 2:20-cv-01831-NR Document 47 Filed 12/23/20 Page 8 of 51




votes cast in her race are invalid, and yet—incredibly—she stands before this Court

on the verge of losing because those ballots are being tallied against her. This

makes no sense. It doesn’t because it is unfair and unjust, and contrary to the basic

guarantees of the U.S. Constitution.

II.   BACKGROUND

      A.     The Pennsylvania Election Code and Act 77.

      Pennsylvania’s basic rules for conducting an election are set forth in the

Pennsylvania Election Code. 25 P.S. § 2601 et seq. The statute’s purpose is to

“promote ‘freedom of choice, a fair election and an honest election return.’” Donald

J. Trump for Pres., Inc. v. Boockvar, No 20-CV-2078, ---F. Supp. 3d----, 2020 WL

6821992, at *1 (M.D. Pa. Nov. 21, 2020) (hereafter, Donald J. Trump MDPA), aff’d

sub nom. Donald J. Trump for Pres., Inc. v. Sec. of Pennsylvania, No. 20-3371, 2020

WL 7012522 (3d Cir. Nov. 27, 2020) (hereafter, Donald J. Trump THIRD). As it

concerns county boards of elections, the Election Code tasks them with ensuring

that elections “be honestly, efficiently, and uniformly conducted.” 25 P.S. § 2642(g)

(emphasis added). The Election Code also imposes various duties on the Secretary

of the Commonwealth, which include the duty to “receive from county boards of

elections the returns of primaries and elections, to canvass and compute the votes

cast for candidates …; to proclaim the results of such primaries and elections, and

to issue certificates of election to the successful candidates at such elections[.]”

25 P.S. § 2621(f) (emphasis added); see also 25 P.S. § 3159.

      The Election Code saw changes in 2019 when the General Assembly passed,

and Governor Wolf signed into law, Act 77 of 2019, P.L. 552. As described by

                                            3
        Case 2:20-cv-01831-NR Document 47 Filed 12/23/20 Page 9 of 51




Secretary Boockvar, through Attorney General Josh Shapiro, Act 77 allowed “for the

first time, no-excuse mail-in voting for all qualified voters.” Stip. Facts ¶¶ 20-21,

Stip. Facts Ex. D at 3 (Appendix Ex. 6) (Brief of Kathy Boockvar in Opposition to

Petition for Certiorari). Despite this change in the manner in which Pennsylvanians

cast ballots, the Election Code still retained “a variety of safeguards to ensure the

integrity of” the elections process. Stip. Facts Ex. D at 3 (Appendix Ex. 6). Among

them was the duty of county boards of elections to inspect the declaration on both

absentee and mail-in ballots so that the board “is satisfied that the declaration is

sufficient[.]” 25 P.S. § 3146.8(g)(3), cited in Stip. Facts Ex. D at 3 (Appendix Ex. 6);

see also Stip. Facts Ex. A at 3 (Appendix Ex. 7) (“If the Voter’s Declaration on the

return envelope is signed and the county board is satisfied that the declaration is

sufficient, the mail-in or absentee ballot should be approved for canvassing…”).

      The basic requirements for voting absentee or by mail-in are set forth at

25 P.S. § 3146.6 (absentee) and 25 P.S. § 3150.16 (mail-in). Both provisions contain

an identical command to the voter regarding completing the voter declaration on

the outer envelope: “The elector shall then fill out, date and sign the declaration

printed on such envelope.” 25 P.S. § 3146.6(a) (emphasis added); 25 P.S.

§ 3150.16(a). The Middle District of Pennsylvania recently described Section

3150.16 as setting “forth procedural requirements that voters must follow in order

for their ballot to be counted.” Donald J. Trump MDPA, 2020 WL 6821992, at *2

(emphasis added). The Third Circuit, on appeal of that case, gave a similar

description of the provision: “[the voter] must also ‘fill out, date and sign the



                                            4
          Case 2:20-cv-01831-NR Document 47 Filed 12/23/20 Page 10 of 51




declaration printed’ on the outside of the larger envelope.” Donald J. Trump

THIRD, 2020 WL 7012522, at *2.

      The purpose of the date provision on the voter declaration is an election

integrity/anti-fraud provision. Indeed, Secretary Boockvar, through Attorney

General Shapiro, described it to the U.S. Supreme Court exactly that way, stating:

      [T]he mail-in ballot envelope contains a Voter’s Declaration that must
      be signed and dated by the qualified elector. Even absent a legible
      postmark, if a declaration indicates it was signed after Election Day,
      that would be compelling evidence that the ballot was not timely
      mailed. Lying on this declaration constitutes voter fraud. 25 P.S.
      § 3527. Voter fraud in Pennsylvania is a third-degree felony, carrying a
      maximum 7-year prison term. Ibid. To assume that hordes of voters
      will commit voter fraud and flood the post offices with late ballots, so
      that some may slip through without postmarking, is fantasy.
      Applicants point to nothing in support of such baseless fearmongering.

See Stip. Facts ¶¶ 18-19, Stip. Facts Ex. C at 16 (Appendix Ex. 1). This election-

integrity purpose described by Secretary Boockvar and Attorney General Shapiro

was later echoed by the Pennsylvania Commonwealth Court, which described the

foundation of the date requirement as follows:

      [T]here is an obvious and salutary purpose behind the requirement
      that a voter date the declaration. The date provides a measure of
      security, establishing the date on which the elector actually executed
      the ballot in full, ensuring their desire to cast it in lieu of appearing in
      person at a polling place. The presence of the date also establishes a
      point in time against which to measure the elector’s eligibility to cast
      the ballot, as reflected in the body of the declaration itself.

In re 2,349 Ballots in 2020 Gen. Election, 2020 WL 6820816, at *6. The election

integrity/anti-fraud assessment of purpose of the date provision was likewise joined

by four justices of the Pennsylvania Supreme Court:

      •    “The only practical and principled alternative is to read ‘shall’ as
           mandatory. Only by doing so may we restore to the legislature the onus

                                           5
          Case 2:20-cv-01831-NR Document 47 Filed 12/23/20 Page 11 of 51




           for making policy judgments about what requirements are necessary to
           ensure the security of our elections against fraud and avoid inconsistent
           application of the law, especially given the certainty of disparate views of
           what constitute ‘minor irregularities’ and countervailing ‘weighty
           interests.’” In re Canvass of Absentee and Mail-in Ballots of November 3,
           2020 Gen. Election, 2020 WL 6866415, at *23 (Wecht, J., concurring and
           dissenting opinion).

      •    “The date also ensures the elector completed the ballot within the proper
           time frame and prevents the tabulation of potentially fraudulent back-
           dated votes.” In re Canvass of Absentee and Mail-in Ballots of November 3,
           2020 Gen. Election, 2020 WL 6866415, at *25 (Dougherty, J., joined by
           Saylor, C.J., and Mundy, J., concurring and dissenting opinion).

In sum, the Pennsylvania Supreme Court, the Commonwealth Court, the Attorney

General, and the Secretary of the Commonwealth all agree that the date

requirement on mail-in and absentee ballots is a crucial election integrity provision.

      As a final piece of background on the Election Code, it is important to note

that the above-described anti-fraud provisions are identical to those that had

governed absentee voting well before the mail-in voting scheme was implemented

with Act 77. See 25 P.S. §§ 3146.6, 3146.8. In essence, Act 77 amended the absentee

voting statute in place for decades to simply permit no-excuse mail-in voting.

      B.      Case Background.

      Nicole Ziccarelli is the Republican candidate for Pennsylvania Senate

District 45 in the 2020 General Election. Stip. Facts ¶ 1. Ms. Ziccarelli is a qualified

elector residing in Westmoreland County who voted in person on Election Day, for

herself. Stip. Facts ¶ 2. James Brewster is the Democratic candidate for Senate

District 45. Stip. Facts ¶ 3. Pennsylvania Senate District 45 covers part of

Allegheny County and part of Westmoreland County. Stip. Facts ¶ 4.



                                            6
          Case 2:20-cv-01831-NR Document 47 Filed 12/23/20 Page 12 of 51




      Defendant the Allegheny County Board of Elections is generally responsible

for overseeing the conduct of all elections in Allegheny County. Stip. Facts ¶ 5. The

Allegheny County Board of Elections has three members: Rich Fitzgerald, Samuel

DeMarco, and Bethany Hallam (collectively, “the Allegheny Board”). Stip. Facts

¶¶ 5-9. The Allegheny Board’s counterpart in Westmoreland County is the

Westmoreland County Board of Elections, which is generally responsible for

overseeing the conduct of all elections in its county. Stip. Facts ¶ 10.

      Defendant Kathy Boockvar is the Secretary of the Commonwealth of

Pennsylvania. Stip. Facts ¶ 11. The Secretary of the Commonwealth has duties

under the Election Code to, among other things, receive certified election returns

from county boards of election and to issue certificates of election. Stip. Facts ¶ 12.

Part of her duties as Secretary of the Commonwealth involves issuing “guidance”

documents to, among other persons, county boards of elections. Stip. Facts ¶¶ 13-16.

      For instance, on September 28, 2020, Secretary Boockvar issued guidance

entitled “Guidance Concerning Civilian Absentee and Mail-In Ballot Procedures.”

Stip. Facts ¶¶ 15-16, Stip. Facts Ex. B (Appendix Ex. 3). In it she gave county

boards of elections express instructions on the treatment of undated ballots,

directing that they should not be counted:

      •    “A ballot-return envelope with a declaration that is not filled out, dated,
           and signed is not sufficient and must be set aside, declared void and may
           not be counted.” Stip. Facts Ex. B at 5 (Appendix Ex. 3).

      •    “Set aside any ballots without a filled out, dated and signed declaration
           envelope.” Stip. Facts Ex. B at 9 (Appendix Ex. 3).




                                           7
        Case 2:20-cv-01831-NR Document 47 Filed 12/23/20 Page 13 of 51




Critically, the Allegheny Board received and reviewed the September 28, 2020

Guidance before the November 3, 2020 General Election. Stip. Facts ¶ 17.

      Before Election Day, the Allegheny County Elections Division published on

its website a video, with accompanying website text, entitled “Mail in Ballot

Instructions.” Stip. Facts ¶ 22. The text on the website advised potential voters that

“[t]o make sure that your vote is counted, be certain to follow the instructions that

come with your ballot or consider this brief video to assist[.]” Stip. Facts ¶ 23, Stip.

Facts Ex. E at 1 (Appendix Ex. 5). The referenced instructions that came with the

ballot advised potential voters to “Sign and print your name and the date beneath

the ‘VOTER’S DECLARATION’ on the return envelope.” Stip. Facts ¶ 25 (emphasis

added). The video likewise advised voters to follow all instructions, stating: “It’s

important to do everything right so your vote is counted.” Stip. Facts ¶ 24, Stip.

Facts Ex. F at 1; Transcript at 1:2-3 (Appendix Ex. 4). The video further supplied

guidance on completing the voter declaration, specifically stating as follows

regarding the date: “The voter is required to sign, date, and provide their address on

the back of the envelope. …. The next line is for the date on which you were signing

the declaration, not your date of birth.” Stip. Facts Ex. F; Transcript at 3:3-5, 12-13

(emphasis added) (Appendix Ex. 4).

      The 2020 General Election was held on November 3, 2020. Stip. Facts ¶ 26.

The Allegheny Board received approximately 350,000 mail-in/absentee ballots for

the 2020 General Election. Stip. Facts ¶ 27. While review of those ballots was

underway after Election Day, the Allegheny County Elections Division regularly



                                            8
        Case 2:20-cv-01831-NR Document 47 Filed 12/23/20 Page 14 of 51




supplied “Election Day Updates” and posted the same on the internet at

https://www.alleghenycounty.us/elections/election-day-updates-(november-3,-

2020).aspx. Election Day Updates (Appendix Ex. 8). On November 10, 2020, in the 8

PM Dispatch, Allegheny County advised that “approximately 2,000 ballots were

naked—meaning they were returned without a secrecy envelope” and advised that

those ballots “will not be counted.” Election Day Updates at 9 (Appendix Ex. 8). The

same update stated “an additional 370 had incomplete voter declarations and will

not be counted.” Election Day Updates at 9 (Appendix Ex. 8). The 370 “incomplete”

voter declarations did not include the 2,349 ballots returned with no date, which

were separately discussed in the same update. Election Day Updates at 9 (Appendix

Ex. 8). A few days later on November 14, 2020, in addition to the over 2000 ballots

that were not counted based on the secrecy defect or the incomplete declaration

defect, the Allegheny Board voted to not count 13 provisional ballots because the

voter declaration was unsigned. Stip. Facts ¶ 28.

      From the entirety of Allegheny County, the Allegheny Board received 2,349

mail-in/absentee ballots from the 2020 General Election that did not have a dated

voter declaration. Stip. Facts ¶ 29. Concerning just Senate District 45, the

Allegheny Board received 311 mail-in/absentee ballots that did not have a dated

voter declaration (hereafter, “the Undated Ballots”). Stip. Facts ¶ 31. The Undated

Ballots contained 202 votes for Mr. Brewster and 109 votes for Ms. Ziccarelli, a

difference of 93 votes in favor of Mr. Brewster. Stip. Facts ¶ 32.




                                           9
        Case 2:20-cv-01831-NR Document 47 Filed 12/23/20 Page 15 of 51




      On November 10, 2020, the Allegheny Board decided, by a vote of 2-1, to

count the undated mail-in/absentee ballots, including the Undated Ballots. Stip.

Facts ¶ 33. In the midst of state court litigation, discussed below, on November 23,

2020, the Allegheny Board certified the results of the 2020 General Election, which

results included a separate tally of the undated ballots, but which were not included

in the overall total votes counted. Stip. Facts ¶ 51. On November 25, 2020, the

Allegheny Board approved an amended certification that included the Undated

Ballots and submitted that amended certification to Secretary Boockvar. Stip. Facts

¶ 52. The total votes for Senate District 45 from Allegheny County for the 2020

General Election were as follows: 57,782 votes for Mr. Brewster and 51,561 votes for

Ms. Ziccarelli. This certification included the 311 Undated Ballots. Stip. Facts ¶ 52.

Without the Undated Ballots, the Allegheny Board would have certified 57,580

votes for Mr. Brewster and 51,452 votes for Ms. Ziccarelli, as indicated in the initial

November 23, 2020 certification. Stip. Facts ¶ 53.

      Secretary Boockvar received the Allegheny Board’s amended final

certification, inclusive of the Undated Ballots. Stip. Facts ¶ 54. Later, the final tally

from Allegheny County was adjusted again, and the final tabulated vote totals in

Senate District 45 from Allegheny County, which included certain ballots that were

received by the Board between 8:00 PM on election day and 5:00 PM on Friday,

November 6, were 57,815 votes for Mr. Brewster and 51,588 votes for Ms. Ziccarelli.

Stip. Facts ¶ 55. This total includes the 311 Undated Ballots. Stip. Facts ¶ 55.




                                           10
        Case 2:20-cv-01831-NR Document 47 Filed 12/23/20 Page 16 of 51




      Meanwhile, in the other county composing Senate District 45, Westmoreland

County, approximately 60,000 mail-in/absentee ballots were received by the

Westmoreland County Board of Elections for the 2020 General Election. Stip. Facts

¶ 56. The Westmoreland County Board of Elections received 343 mail-in/absentee

ballots where the voter declaration was signed but undated (“the Westmoreland

Undated Mail-in Ballots”). Stip. Facts ¶ 57. The Westmoreland County Board of

Elections did not determine how many of the Westmoreland Undated Mail-in

Ballots were in Pennsylvania Senate District 45. Stip. Facts ¶ 57.

      On November 13, 2020, a member of the three-member Westmoreland

County Board of Elections, proposed a motion to count the Westmoreland Undated

Mail-In Ballots, but the motion did not receive a second. Stip. Facts ¶ 58. Between

November 13, 2020 and November 30, 2020, the Westmoreland Undated Mail-in

Ballots were not counted. Stip. Facts ¶ 59. On November 30, 2020, a Westmoreland

County commissioner again proposed a motion to count the Westmoreland Undated

Mail-In Ballots, but the motion again did not receive a second. Stip. Facts ¶ 64.

Thereafter, and on that same day, the Westmoreland County Board of Elections

certified to Secretary Boockvar its final election results, which certification did not

include any count of the Westmoreland Undated Mail-In Ballots. Stip. Facts ¶ 65.

      In the final election results certified to Secretary Boockvar by the

Westmoreland County Board of Elections, that Board expressly notified the

Secretary that it had not counted the Westmoreland Undated Mail-In Ballots by

stating “[t]he below listed categories of votes subject to pending timely filed



                                           11
        Case 2:20-cv-01831-NR Document 47 Filed 12/23/20 Page 17 of 51




litigation are not included as part of this updated certification: 1. Undated mail-in

and absentee ballots in the 45th District and throughout the County.”

Westmoreland County Certification (Appendix Ex. 2); Stip. Facts ¶¶ 65, 68.

      In total, the Westmoreland County Board of Elections certified 8,412 votes for

Mr. Brewster and 14,560 votes for Ms. Ziccarelli. Stip. Facts ¶ 67. However, the

final tabulated vote totals in Senate District 45 from Westmoreland County, after

including the after 8 PM ballots described above, were 8,446 votes for Mr. Brewster

and 14,604 votes for Ms. Ziccarelli. Stip. Facts ¶ 69. Again, this total does not

include any of the Westmoreland Undated Mail-In Ballots. Stip. Facts ¶ 69.

      Combining the Allegheny County and Westmoreland County final totals from

the 2020 General Election, Mr. Brewster received 66,261 votes and Ms. Ziccarelli

received 66,192 votes, a difference of 69 votes in favor of Mr. Brewster. Stip. Facts

¶ 70. If the Undated Ballots were removed from the final votes, Mr. Brewster would

receive 66,059 votes and Ms. Ziccarelli would receive 66,083 votes, a difference of 24

votes in favor of Ms. Ziccarelli. Stip. Facts ¶ 71.

      Weeks after the initiation of this litigation, on December 16, 2020, Secretary

Boockvar certified the general election results for State Senator, including Senate

District 45. Stip. Facts ¶¶ 72-73. But, as of December 21, 2020, the Secretary had

not issued a certificate of election for any State Senate race. Stip. Facts ¶ 74.

      C.     History of the Litigation in State Court.

      Ms. Ziccarelli filed a timely appeal from the Allegheny Board’s November 10,

2020 decision to count the Undated Ballots to the Allegheny County Court of

Common Pleas, which affirmed the decision to canvass the Undated Ballots. Stip.
                                            12
       Case 2:20-cv-01831-NR Document 47 Filed 12/23/20 Page 18 of 51




Facts ¶¶ 34-37. Next, upon expedited review, a three-judge panel of the

Commonwealth Court reversed the Allegheny Board’s decision on November 19,

2020. Stip. Facts ¶¶ 38-40; see In re 2,349 Ballots in 2020 Gen. Election, 2020 WL

6820816, at *7. Thereafter, the Allegheny Board filed a Petition for Allowance of

Appeal to the Pennsylvania Supreme Court, which the Supreme Court granted on

November 20, 2020, and then consolidated the appeal with In re: Canvass of

Absentee and Mail-in Ballots of November 3, 2020 General Election. Stip. Facts ¶ 41.

      On November 23, 2020, the Supreme Court issued a fractured decision in In

re Canvass of Absentee and Mail-in Ballots of November 3, 2020 General Election,

No. 29 WAP 2020. Stip. Facts ¶ 42-43. Specifically, the Opinion Announcing

Judgment of the Court (OAJC), authored by Justice Donohue and joined by Justices

Todd and Baer, concluded the Undated Ballots should be canvassed because an

undated signature on the voter declaration was a minor irregularity. See generally

In re Canvass of Absentee and Mail-in Ballots of November 3, 2020 General Election,

2020 WL 6866415, at *16.11 However, a four-justice majority of the Court held




      11 As explained by the Pennsylvania Supreme Court, “an Opinion Announcing
the Judgment of Court is not binding precedent[,]” as it has not garnered the vote of
a majority of the justices. Cimaszewski v. Bd. of Prob. & Parole, 868 A.2d 416, 424
(Pa. 2005); see also Vargus v. Pitman Mfg. Co., 675 F.2d 73, 75 (3d Cir. 1982)
(noting that the opinion announcing the judgment of the court was not precedential
and, thus, the expressions contained in it were not binding). Moreover, because “a
concurrence in the result only cannot confer precedential value to an opinion[,]”
Vargus, 675 F.2d at 75, Justice Wecht’s decision to join Justices Donohue, Todd, and
Baer in the ultimate judgment issued by the Court does not elevate the OAJC to a
binding expression of Pennsylvania law. See Com. v. Glover, 441 A.2d 1216, 1217
(Pa. 1982).
                                         13
        Case 2:20-cv-01831-NR Document 47 Filed 12/23/20 Page 19 of 51




an undated signature on the voter declaration renders the enclosed mail-

in ballot defective.

      Specifically, in a concurring and dissenting opinion in which Chief Justice

Saylor and Justice Mundy joined, Justice Dougherty differed from the OAJC’s

analysis relative to the Undated Ballots, concluding “the statutory language

expressly requires that the elector provide” a date and signature on mail-in ballots.

2020 WL 6866415, at *25 (Dougherty, J., concurring and dissenting).

      Justice Wecht also filed a concurring and dissenting opinion, “part[ing] ways

with the conclusion … that a voter’s failure to comply with the statutory

requirement that voters date the voter declaration should be overlooked as a ‘minor

irregularity.’” 2020 WL 6866415, at *16 (Wecht, J., concurring and dissenting).

Justice Wecht reasoned that these requirements for signing and dating a mail-in

ballot are “stated in unambiguously mandatory terms, and nothing in the Election

Code suggests that the legislature intended that courts should construe its

mandatory language as directory.” 2020 WL 6866415, at *16 (footnote omitted).

Such a reading, Justice Wecht explained, was necessary to effectuate the General

Assembly’s “policy judgments about what requirements are necessary to ensure the

security of our elections against fraud and avoid inconsistent application of the

law[.]” Id. at *23. Despite agreeing the Undated Ballots do not comply with a

mandatory statutory directive, Justice Wecht expressed his preference for a

prospective application of the requirement and, on that basis, joined in the ultimate

judgment of the Court to reinstate the decision of the Court of Common Pleas. Id.



                                          14
        Case 2:20-cv-01831-NR Document 47 Filed 12/23/20 Page 20 of 51




Yet, in short, the legal principle that emerged from the Court’s decision was that

mail-in ballots with undated declarations are invalid under the Election Code.12

III.   ARGUMENT

       Plaintiff Ziccarelli is entitled to summary judgment on Count I (equal

protection) and Count II (due process).

       A.    Plaintiff Ziccarelli is entitled to summary judgment as a matter
             of law on her equal protection claim in Count I.

       “The right to vote is protected in more than the initial allocation of the

franchise. Equal protection applies as well to the manner of its exercise. Having

once granted the right to vote on equal terms, the State may not, by later arbitrary

and disparate treatment, value one person’s vote over that of another.” Bush v.

Gore, 531 U.S. 98, 104-05 (2000). Relying on these principles, this Court observed

the following statement is “uncontroversial”: “a state may not take the votes of two

voters, similarly situated in all respects, and, for no good reason, count the vote of

one but not the other[.]” Donald J. Trump for Pres., Inc. v. Boockvar, No. 2:20-CV-

966, ---F. Supp. 3d----, 2020 WL 5997680, at *42 (W.D. Pa. Oct. 10, 2020) (citing

Bush) (Ranjan, J.) (hereafter, Donald J. Trump WDPA). This Court continued by

saying “[i]t also seems reasonable (or at least defensible) that this proposition

should be extended to situations where a state takes two equivalent votes and, for



       12See generally In re T.S., 192 A.3d 1080, 1088 (Pa. 2018) (analyzing a
fractured decision and holding that the relevant legal principle on the issue before
the Court was not expressed by the OAJC, but rather had to be discerned from a
concurring and dissenting opinion filed by Chief Justice Saylor, which was joined by
Justice Todd and a dissenting opinion filed by Justice Mundy, which Justice Baer
had joined).
                                           15
        Case 2:20-cv-01831-NR Document 47 Filed 12/23/20 Page 21 of 51




no good reason, adopts procedures that greatly increase the risk that one of them

will not be counted—or perhaps give more weight to one over the other.” Id.; see also

Pierce v. Allegheny Cty. Bd. of Elections, 324 F. Supp. 2d 684, 697 (W.D. Pa. 2003)

(“A state must impose uniform statewide standards in each county in order to

protect the legality of a citizen’s vote. Anything less implicates constitutional

problems under the equal protection clause of the Fourteenth Amendment.”).

      The foregoing underscores the basic Equal Protection violations present in

this case, of which there are at least three.

      First, Secretary Boockvar, despite issuing guidance on September 28 advising

counties to set aside undated ballots, Stip. Facts ¶¶ 15-16, Stip. Facts Ex. B at 5, 9

(Appendix Ex. 3), despite telling the U.S. Supreme Court the date provision was an

important anti-fraud provision, Stip. Facts ¶¶ 18-19, Stip. Facts Ex. C at 16

(Appendix Ex. 1), and despite telling that same Court provisions like the date

provision are important election “safeguards,” Stip. Facts ¶¶ 20-21, Stip. Facts Ex.

D at 3 (Appendix Ex. 6), took the ballot totals from Allegheny County and

Westmoreland County and accepted them as is on December 16. Stip. Facts ¶ 72.

This is to say, she received the results and certified them knowing fully that the two

counties treated identical ballots in antipodal ways; indeed, notably, she certified

the results after Plaintiff filed this suit and sought injunctive relief on November 25,

2020 and after Westmoreland County certified its final results on November 30,

2020 with an express note that undated ballots had not been counted. See

Complaint (doc. 1); Westmoreland County Certification (Appendix Ex. 2); see also



                                           16
        Case 2:20-cv-01831-NR Document 47 Filed 12/23/20 Page 22 of 51




Amended Complaint (doc. 29) (filed December 1, 2020). In doing so, she unlawfully

took “the votes of two voters, similarly situated in all respects, and, for no good

reason, count[ed] the vote of one but not the other[.]” Donald J. Trump WDPA, 2020

WL 5997680, at *42; see also Pierce, 324 F. Supp. 2d at 697.

      And Secretary Boockvar has no legitimate reason to have done so. For

starters, regardless of what this Court deems the legal effect of the Pennsylvania

Supreme Court order was on the Allegheny Board, no doubt exists that the order

said nothing about what Secretary Boockvar should do with disparate,

irreconcilable vote tallies from two counties; i.e., she was under no court compulsion

to act one way or another. Further, as repeatedly noted, the counting of these votes

went against her own guidance as well as her representations to the U.S. Supreme

Court. Finally, as a matter of state law, she was, and remains, duty-bound to

critically examine the votes she receives from counties in exercising her obligation

to “canvass” their tallies, see 25 P.S. §§ 2621, 3159, and in fulfilling her oath to obey

the U.S. Constitution, Pa. Const. art. VI, § 3, meaning she cannot simply certify

election totals knowing full well they are infected with the fatal disease of arbitrary,

disparate treatment of identically situated voters.

      Second, Secretary Boockvar has also violated equal protection by accepting

“incomplete” results. Alongside the much-discussed equal protection violation

identified in Bush v. Gore (arbitrary treatment of votes) was “yet a further equal

protection problem.” 531 U.S. at 108. That problem, as described by the Court, was

as follows: “votes certified by the [Florida Supreme Court] included a partial total



                                           17
        Case 2:20-cv-01831-NR Document 47 Filed 12/23/20 Page 23 of 51




from one county, Miami-Dade. The Florida Supreme Court’s decision thus gives no

assurance that the recounts included in the final certification must be complete.” Id.

The same incomplete tally has occurred here in one of two ways. One, with

Secretary Boockvar accepting Allegheny’s totals inclusive of one set of ballots with

statutory problems—the undated ballots—but not other sets of ballots with

indistinguishable statutory problems—ballots without secrecy envelopes or

declaration defects, see Election Day Updates at 9 (Appendix Ex. 8)—she allowed

the Allegheny Board, and consequently the Commonwealth with her certification of

the vote totals, to arbitrarily tally partial totals. Two, with Secretary Boockvar

accepting Allegheny’s totals inclusive of undated ballots, while simultaneously

accepting Westmoreland’s totals without undated ballots, she allowed the election

to be knowingly certified with an entire block of votes—343 in total, see Stip. Facts

¶¶ 57, 68-69—left by the wayside. Either those votes should be counted with

Allegheny’s similarly situated votes or both sets of votes should be set aside (the

right result), but they can’t just be ignored. Doing so means the Commonwealth,

through Secretary Boockvar, certified an incomplete total, contrary to the

guarantees of Equal Protection. Cf. Bush, 531 U.S. at 108.

      Third, the Allegheny Board violated equal protection by treating undated

ballots from Allegheny County differently from identically situated ballots from

Westmoreland County. It did so despite being in receipt of Secretary Boockvar’s

September 28 Guidance to the contrary before Election Day. See Stip. Facts ¶ 17

(“The Allegheny Board received and reviewed the … September 28, 2020 Guidance



                                          18
        Case 2:20-cv-01831-NR Document 47 Filed 12/23/20 Page 24 of 51




before November 3, 2020.”). This led to the entirely arbitrary outcome that

identically situated voters—in all respects—had their ballots treated differently

based on the sole happenstance of where within Senate District 45 the voter lived.

And critically, what the Westmoreland County Board did in deciding to not count

these ballots was simply follow that which is expressly commanded by the Election

Code—not count them—and which is agreed with by a majority of the Pennsylvania

Supreme Court and Secretary Boockvar.

      B.     Plaintiff Ziccarelli is entitled to summary judgment as a matter
             of law on her due process claim in Count II.

      Separate and apart from the equal protection violation, Defendants’ conduct

also violates substantive due process rights as guaranteed by the First and

Fourteenth Amendments of the United States Constitution. At the outset, it cannot

be emphasized enough that the right to vote is “a fundamental political right,

because [it is] preservative of all rights.” Yick Wo v. Hopkins, 118 U.S. 356, 370

(1886); see also Acosta v. Democratic City Comm., 288 F. Supp. 3d 597, 643 (E.D. Pa.

2018) (citing Reynolds v. Sims, 377 U.S. 533, 554 (1964) (reiterating that the

protections afforded under the United States Constitution extend to state and

federal elections alike)); accord Pierce, 324 F. Supp. 2d at 697 (relaying that the

United States Supreme Court has found a constitutional violation “where a

canvassing procedure “was not conducted ‘in compliance with the requirements of

equal protection and due process’” (quoting Bush, 531 U.S. at 110)).

      Importantly, the Due Process Clause proscribes not only an outright denial of

the right to vote, but also actions and practices that dilute the weight of votes.


                                           19
        Case 2:20-cv-01831-NR Document 47 Filed 12/23/20 Page 25 of 51




Indeed, this Court has cautioned that the “fundamental right to vote ‘can be denied

by a debasement or dilution of the weight of a citizen’s vote just as effectively as

by wholly prohibiting the free exercise of the franchise.’” Pierce, 324 F. Supp. 2d at

695 (quoting Reynolds, 377 U.S. at 555) (emphasis added). Of course, not every state

election dispute implicates substantive due process rights protected by the U.S.

Constitution, see Acosta, 288 F. Supp. 3d at 643 (collecting cases involving “garden

variety election irregularities [that] are not actionable” (internal quotation marks

omitted)), but where “the election process itself reaches the point of patent and

fundamental unfairness, a violation of the due process clause may be indicated and

relief under § 1983 therefore in order.” Marks v. Stinson, 19 F.3d 873, 888 (3d Cir.

1994) (quoting Griffin v. Burns, 570 F.2d 1065 (1st Cir.1978)); see also Afran v.

McGreevey, 115 Fed.Appx. 539, 544 (3d Cir. 2004) (per curiam); Acosta, 288 F. Supp.

3d at 610 n.5 (“In the election context, substantive due process rights are implicated

where alleged election misconduct affects the fundamental fairness of an election

and the right of citizens to vote in the election.”).

       Although such systemic defects can take many forms, several courts have

agreed that where state officials establish guidelines for processing and canvassing

ballots prior to the election, a change in those rules after votes have been cast

violates the Due Process Clause of the Fourteenth Amendment. Canvassing the

Undated Ballots and including them in the final certification of the results of the

election for Senate District 45—in direct contravention of not only the Election




                                            20
        Case 2:20-cv-01831-NR Document 47 Filed 12/23/20 Page 26 of 51




Code, but also the Secretary’s own guidance—creates precisely the type of

fundamental unfairness that warrants recourse to this Court.

      In this regard, the series of decisions in Roe v. Alabama are particularly

instructive. By way of relevant background, those decisions involved an Alabama

statute requiring absentee ballots to be enclosed in an envelope that was either

notarized, or signed by two witnesses attesting that the voter cast the ballot without

any improper influence or duress. See Ala.Code § 17–10–7; see also Roe v. State of

Ala. By & Through Evans, 43 F.3d 574, 577 (11th Cir. 1995) (per curiam) (Roe I).

Notwithstanding this clear statutory directive, following the 1994 General Election,

a county trial court in Alabama entered an order directing all counties to canvass

absentee ballots that lacked the requisite notarization or attestation from two

witnesses, but were otherwise compliant. See id. at 578. Shortly thereafter, several

candidates and voters commenced an action under Section 1983 alleging the state

court’s directive effected a post-election change in the rules governing the election

process and, thus, violated the Due Process Clause. The United States District

Court for the Southern District of Alabama agreed and entered an order not only

prohibiting the local boards from counting those ballots, but also enjoining the

Secretary of State from including any such votes in his certification. See id. at 579.

      On appeal, the Eleventh Circuit Court of Appeals affirmed the entry of a

preliminary injunction, agreeing with the District Court’s conclusion that “failing to

exclude the contested absentee ballots will constitute a post-election departure from

previous practice in Alabama[,]” in violation of the Due Process Clause. Id. at 581



                                          21
        Case 2:20-cv-01831-NR Document 47 Filed 12/23/20 Page 27 of 51




(citing Griffin v. Burns, 570 F.2d 1065, 1075 (1st Cir.1978)). However, expressing

“reluctan[ce] to reach a final decision in this case while the proper application of the

Alabama Election Code remains muddled[,]” the Court certified a question to the

Alabama Supreme Court concerning validity of the ballots that violated the

notarization/witness requirement under Alabama law. Id. at 582-83.

       In response to the certified question, the Alabama Supreme Court found the

relevant provision merely directory and, thus, held that ballots that were not

properly notarized or witnessed, but otherwise complied with state law, must be

canvassed. See Roe v. Mobile Cty. Appointment Bd., 676 So. 2d 1206, 1226 (Ala.

1995). Nevertheless, upon receiving the answer to the certified question, the

Eleventh Circuit directed the District Court to independently ascertain the

established practice in Alabama, as it existed when the election as held. See Roe v.

State of Ala. By & Through Evans, 52 F.3d 300 (11th Cir. 1995) (per curiam).

       On remand, the District Court found that prior to the election, the

notarization/witness requirement was widely regarded as mandatory by the

relevant election officials and that a voter’s failure to comply with it was understood

a settled basis for setting ballots aside. Among other things the District Court

emphasized that this precept was plainly articulated by the Alabama Secretary of

State’s pre-election directives to county officials:

       The consistent and plain position of the Secretary of State, the chief
       election official of the State of Alabama, is that an absentee ballot
       must include the signature of the voter and that signature must be
       notarized or witnessed by two adult witnesses. The Secretary of State
       has instructed every voting official in Alabama to that effect and has



                                            22
        Case 2:20-cv-01831-NR Document 47 Filed 12/23/20 Page 28 of 51




      provided voters with the same information. The rule is a “bright-line”
      rule.

Roe v. Mobile County Appointing Bd., 904 F. Supp. 1315, 1335 (S.D. Ala. 1995)

(Roe II). Accordingly, the District Court held the post-election change in Alabama

election law resulting from the state court ruling was “a fundamental deficiency in

the fairness of the process” that violated the Due Process Clause of the Fourteenth

Amendment. Id. (internal quotation marks omitted). This defect was poignantly

summarized in three sentences by the District Court: “The change in election

practice and interpretation of the law of the State of Alabama is broad-gauged

unfairness that permeates an election. The post-election change of practice is

abominable under the Constitution of the United States. It amounts to ballot-box

stuffing.” Id. On appeal, the Eleventh Circuit affirmed once again and directed the

parties to comply with the District Court’s injunction. See Roe v. State of Alabama,

68 F.3d 404, 407-09 (11th Cir. 1995) (Roe III) (per curiam).

      Against the foregoing backdrop, the Secretary’s and Allegheny Board’s

conduct is fundamentally unfair and inconsistent with rudimentary principles of

due process, as set forth in the Roe decisions. Specifically, in canvassing the

Undated Ballots, the Allegheny Board and the Secretary changed the rules of the

election after the election had already been conducted: the very essence of Roe’s

proscription. The Allegheny Board’s and Secretary’s actions are inconsistent with

the Election Code, which is the chief “rule-book” for conducting elections in

Pennsylvania, since undated declarations render the accompanying ballot invalid




                                          23
        Case 2:20-cv-01831-NR Document 47 Filed 12/23/20 Page 29 of 51




under the plain language of the statute, as confirmed by the Pennsylvania Supreme

Court’s interpretation.

      Further, perhaps the best evidence of the pre-election rule is Secretary

Boockvar’s own unambiguous directive that “[a] ballot‐return envelope with a

declaration that is not filled out, dated, and signed is not sufficient and must be set

aside, declared void and may not be counted.” Stip. Facts ¶¶ 15-16, Stip. Facts Ex. B

at 5 (emphasis added) (Appendix Ex. 3). Indeed, her brief to the United States

Supreme Court on October 5, 2020, the Secretary, through the Attorney General

Shapiro, characterized any suggestion of potential fraud associated with

Pennsylvania’s mail-in voting scheme as “fantasy” and “baseless fearmongering”

because “the mail-in ballot envelope contains a Voter’s Declaration that must be

signed and dated by the qualified elector.” Stip. Facts ¶¶ 15-16, Stip. Facts Ex. C at

15 (Appendix Ex. 1).

      The Allegheny Board, for its part, acknowledges it “received and reviewed”

the Secretary’s guidance prior to the election. Stip. Facts ¶ 17. In fact, consistent

with the Secretary’s guidance, the Allegheny Board not only sent instructions to all

mail-in/absentee voters directing them to date their voter declarations, Stip. Facts ¶

25, but also the Allegheny County Elections Bureau published a video entitled “Mail

In Ballot Instructions” on its website reminding voters that they must date their

voter declaration and cautioning that failure to do so would result in their vote not

being counted. Stip. Facts ¶¶ 22-23, Stip. Facts Ex. E.




                                           24
        Case 2:20-cv-01831-NR Document 47 Filed 12/23/20 Page 30 of 51




      Nevertheless, after all the votes have been cast, the Secretary now seeks to

certify an election result that would contravene a rule that she articulated and

distributed to the county boards of elections weeks before the election and, on which

basis, she urged the United States Supreme Court to refrain from acting. Such a

“change[ in] the rules half way through the game[,]” whereby “[t]he state t[ells]

voters one thing before the election and change[s] its policy thereafter[,]” Scheer v.

City of Miami, 15 F. Supp. 2d 1338, 1344 (S.D. Fla. 1998), is precisely the type of

fundamental unfairness that the Due Process Clause prohibits. Accord Rossello-

Gonzalez v. Calderon-Serra, 398 F.3d 1, 20 (1st Cir. 2004) (Howard, J., concurring)

(noting that “a viable federal vote-dilution claim might lie in some circumstances

where a post-election rule change has the effect of causing previously invalid ballots

to be adjudicated,” but concluding that no such violation had occurred).

      Furthermore, even apart from Roe’s cogent formulation of the Due Process

violation, the Secretary’s and Allegheny Board’s deliberate decision to ignore a

mandatory statutory directive is far from the type of “episodic event” or “isolated

incident” that courts encounter in “garden variety” election disputes. Scheer, 15 F.

Supp. 2d 1342-43 (quoting Curry v. Baker, 802 F.2d 1302 (11th Cir.1986)). Plaintiff

Ziccarelli’s claim does not involve isolated occurrences, such as machine

malfunction, human or mechanical error in tabulation, vague allegations of

inadequate safeguards, or ordinary mistakes by election officials. See Shannon v.

Jacobowitz, 394 F.3d 90, 96 (2d Cir. 2005) (collecting examples of irregularities

courts have found are not actionable). To the contrary, Ms. Ziccarelli’s challenge



                                          25
        Case 2:20-cv-01831-NR Document 47 Filed 12/23/20 Page 31 of 51




relates to the type of “willful conduct that undermines the organic processes by

which candidates are elected[.]” Id. (citing Smith v. Cherry, 489 F.2d 1098 (7th

Cir.1973)).13 Indeed, the impact of this systemic defect—at least under the present

circumstances—is both particularized and profound, since the Undated Ballots do

not merely cause a generalized dilution to the votes of the more than 65,000 voters

(including Ms. Ziccarelli herself) who lawfully voted for Ms. Ziccarelli; rather, this

single class of illegal ballots, if permitted to remain in the certification, will change

the result of the election. Stip. Facts ¶¶ 70-71.

      Finally, the Third Circuit Court of Appeals has reached a similar conclusion

in the context of a dispute involving improperly cast absentee ballots. In Marks v.

Stinson, 19 F.3d 873 (3d Cir. 1994), the Circuit Court reviewed the District Court’s

grant of a preliminary injunction that, among other things, prohibited the winning

candidate in a Pennsylvania state senate race from exercising any authority of the

office based on findings that unlawfully distributed absentee ballots were counted




      13  Notably, in nearly every decision where a due process challenge has been
rejected, the voter dilution was caused by error or negligence. The few cases where
election officials have intentionally disregarded an established rule, on the other
hand, courts have almost universally found a due process violation. In this regard,
the Seventh Circuit Court of Appeals has noted that “intent is an essential
ingredient” of a due process challenge to the conduct of an election. See Kasper v.
Bd. of Election Comm’rs of the City of Chicago, 814 F.2d 332, 343 (7th Cir. 1987); see
also Nolles v. State Comm. for Reorganization of Sch. Districts, 524 F.3d 892, 898
(8th Cir. 2008) (“A canvass of substantive due process cases related to voting rights
reveals that voters can challenge a state election procedure in federal court only in
limited circumstances, such as when . . . the willful and illegal conduct of election
officials results in fraudulently obtained or fundamentally unfair voting results.”
(emphasis added)). Here, the intentional nature of the Secretary’s and Allegheny
Board’s violations further militates in favor of finding a due process violation.
                                           26
        Case 2:20-cv-01831-NR Document 47 Filed 12/23/20 Page 32 of 51




in the election. Id. at 875. The Third Circuit agreed that, under the circumstances,

the plaintiffs demonstrated a “likelihood of success on the claims that the

defendants conduct violated … ‘the substantive due process right of Plaintiffs to a

free and fair election.’” Id. at 878.

       Like as was the case in Marks, the matter before this Court, although it does

not involve unlawfully obtained absentee ballots, presents an analogous example of

a violation of voters’ substantive rights under the Due Process Clause. Specifically,

like in Marks, the violation here implicates a systemic deficiency associated with a

specific aspect of the electoral process. Thus, a result similar to the one reached in

Marks is fully warranted.

       In sum, the Secretary’s and the Allegheny Board’s post-election decisions to

change the rules, as matter of law, violate Ms. Ziccarelli’s substantive due process

rights—particularly where the resulting dilution of votes can be traced to a specific

class of illegal ballots and stands to radically alter the outcome of the election.

Accordingly, Plaintiff Ziccarelli is entitled to summary judgment on the merits of

her due process claim.

       C.     The appropriate, and only, remedy for the constitutional
              violations is to “level down.”

       The central question in this matter has been whether the remedy for the

constitutional violations is to “level up” or “level down.” The answer is “level down”

for three reasons: one, it is what the Election Code commands; two, leveling down

does not cause disenfranchisement; and three, it is the only appropriate remedy.




                                           27
        Case 2:20-cv-01831-NR Document 47 Filed 12/23/20 Page 33 of 51




             1.     The Court must look to legislative intent to determine
                    whether to level up or level down: in this matter,
                    legislative intent shows leveling down is compelled.

      When unconstitutional unequal treatment is found by a federal court, the

Constitution is silent on whether the court must then level up or level down to cure

the inequity. Sessions v. Morales-Santana, 137 S. Ct. 1678, 1698 (2017). While the

U.S. Supreme Court has explained that the “preferred rule in the typical case is to

extend favorable treatment,” it has further explained that this general rule does not

apply in a case where application of the rule (i.e., leveling up) would thwart

legislative intent with a particular statutory scheme. See id. at 1701 (where court

leveled down based on perceived congressional intent). Indeed, where

unconstitutional disparate treatment springs from application of a statutory

scheme—like here with the Pennsylvania Election Code—the question a court must

answer is this: what would the legislative body have done with the equal treatment

violation had it been presented with it? See id. at 1700; see also Levin v. Commerce

Energy, Inc., 560 U.S. 413, 427 (2010); Texas Democratic Party v. Abbot, 961 F.3d

389, 416-17 (5th Cir. 2020) (Ho, J., concurring) (discussing Sessions in context of

Texas mail-in voting scheme).

      Here, the General Assembly’s intent with the requirement to date the voter

declaration is clear based on the plain language of the Election Code, meaning the

General Assembly would (and, indeed did) command each county to set aside and

not canvass such ballots to yield equal treatment of the ballots. That is, the General

Assembly intended and would want “leveling down” in the context of equal

treatment of undated ballots across counties. See In re 2,349 Ballots in 2020 Gen.
                                          28
        Case 2:20-cv-01831-NR Document 47 Filed 12/23/20 Page 34 of 51




Election, 2020 WL 6820816, at *6 (“While we realize that our decision in this case

means that some votes will not be counted, the decision is grounded in law. It

ensures that the votes will not be counted because the votes are invalid as a matter

of law. Such adherence to the law ensures equal elections throughout the

Commonwealth, on terms set by the General Assembly.”). And certainly Secretary

Boockvar interpreted the Code exactly this way when she issued formal guidance on

September 28, 2020 advising county boards of election to “[s]et aside any ballots

without a filled out, dated and signed declaration envelope.” See Stip. Facts ¶¶ 15-

16, Stip. Facts Ex. B at 5, 9 (Appendix Ex. 3). Moreover, that leveling down is what

the General Assembly would want under these circumstances is manifest when

identifying the purpose of the date provision, which is to prevent actual fraud and

the appearance of fraud in the election returns. See Pl. Brief, supra § II.A.

      In sum, based on the statutory scheme implicated by this constitutional

violation, the appropriate remedy is to level down because it reflects what the

General Assembly would want if presented with this scenario.

             2.     Leveling down will not cause disenfranchisement.

      The U.S. Supreme Court has long held that states may impose reasonable

conditions on the exercise of the franchise, in effect holding potential voters cannot

simply vote however and whenever they want under the Constitution or otherwise.

See Burdick v. Takushi, 504 U.S. 428, 433 (1992) (“Common sense, as well as

constitutional law, compels the conclusion that government must play an active role

in structuring elections; ‘as a practical matter, there must be a substantial

regulation of elections if they are to be fair and honest and if some sort of order,
                                           29
        Case 2:20-cv-01831-NR Document 47 Filed 12/23/20 Page 35 of 51




rather than chaos, is to accompany the democratic processes.’”); Donald J. Trump

WDPA, 2020 WL 5997680, at *38 (“At the same time, however, the Constitution

‘confers on the states broad authority to regulate the conduct of elections, including

federal ones.’ This authority includes ‘broad powers to determine the conditions

under which the right of suffrage may be exercised.’” (internal citation omitted)); see

also Democratic Natl. Comm. v. Wisconsin State Legis., No. 20A66, 2020 WL

6275871, at *5 (U.S. Oct. 26, 2020) (Kavanaugh, J, concurring in denial of

application to vacate stay) (“Voters who, for example, show up to vote at midnight

after the polls close on election night do not have a right to demand that the State

nonetheless count their votes. Voters who submit their absentee ballots after the

State’s deadline similarly do not have a right to demand that the State count their

votes.”).

       The effect of these reasonable restrictions on the exercise of the franchise is

simply that sometimes persons who intended to vote will simply not have their

ballots counted, which is not an offense to the Constitution, nor is it

disenfranchisement. See Democratic Natl. Comm., 2020 WL 6275871, at *7 (“In

other words, reasonable election deadlines do not ‘disenfranchise’ anyone under any

legitimate understanding of that term.”); In re Canvass of Absentee and Mail-in

Ballots of November 3, 2020 Gen. Election, 2020 WL 6866415, at *19 (Wecht, J.)

(“And even where the legislature’s goal, however objectionable, is to impose a

requirement that appears to have a disenfranchising effect, it may do so to any

extent that steers clear of constitutional protections.”); In re Allegheny County



                                           30
        Case 2:20-cv-01831-NR Document 47 Filed 12/23/20 Page 36 of 51




Provisional Ballots in the 2020 Gen. Election, No. 1161 C.D. 2020, 2020 WL

6867946, at *5 (Pa. Cmwlth. Nov. 20, 2020) (“Finally, although our decision may be

perceived as disenfranchising voters, the Election Code mandates that these

deficient ballots shall not be counted. This Court emphasizes that it is following and

faithfully applying the mandates of our General Assembly and our Supreme Court

precedent.”).14

      Indeed, it is not disenfranchisement to disallow the counting of undated

ballots that are not now, and never were, lawful ballots under Pennsylvania law.

Disallowing this class of attempted votes is no different from the Allegheny Board

itself disallowing, on its own, attempted votes where the declaration was wholly

defective, where the secrecy envelope was not included, or where a voter failed to

comply with various procedural rules related to provisional balloting. These three

categories of ballots resulted in excess of 2000 ballots being disallowed in the 2020




      14 Indeed, Pennsylvania courts have long held that, where electors fail to
follow statutory mandates in submitting ballots, their votes are properly set aside
because they have “disenfranchised themselves.” In re Primary Election Apr. 28,
1964, 203 A.2d 212, 218-19 (Pa. 1964) (refusing to canvass defective ballots and
holding that the “desire to … avoid ‘disfranchising’ many voters” was “more
superficial than real[,]” since “if there was any disfranchisement the voters
carelessly or unthinkingly disfranchised themselves”); In re Canvass of Absentee
Ballots of Gen. Election, 39 Pa. D. & C.2d 429, 432 (C.P. Montgomery Cty. 1965)
(“The voter, by failing to observe the statutory requirements, has disfranchised
himself[.]” (quoting In re Canvass of Absentee Ballots of Apr. 28, 1964, Primary
Election, 34 Pa. D. & C.2d 419, 422-23 (C.P. Philadelphia Cty. 1964)); In re
Whitpain Twp. Election Case, 44 Pa. D. & C. 374, 384 (C.P. Montgomery Cty. 1942);
Case of Loucks, 1893 WL 3125, at *4 (Pa. Quar. Sess. 1893); Long v. Kochenderfer,
1894 WL 3768 (Pa. Quar. Sess. 1894); see also Rary v. Guess, 198 S.E.2d 879, 880
(Ga. 1973) (holding that “a voter has disenfranchised himself” when he fails to
follow a statutory mandate for voting).
                                         31
        Case 2:20-cv-01831-NR Document 47 Filed 12/23/20 Page 37 of 51




General Election. See Election Day Updates at 9 (Appendix Ex. 8). In each of these

instances, the elector attempted to vote, but not in a way permitted by the Election

Code, and accordingly the ballot was set aside. This was not disenfranchisement, it

was merely the outcome of following important anti-fraud provisions—or as

Secretary Boockvar calls them: “safeguards to ensure the integrity” of the elections

process, Stip. Facts Ex. D at 3 (Appendix Ex. 6)—that protect the franchise for all

voters from misfeasance, intentional or otherwise.

      In the end, the matter before this Court is not one where “good” votes are

mixed in with “bad” votes, and the Court cannot distinguish the good from the bad.

Cf. Donald J. Trump MDPA, 2020 WL 6821992, at *13. It is, instead, a case where a

discrete and identifiable set of invalid ballots (the 311 undated Allegheny County

ballots) can be readily separated from the remaining lawfully cast ballots, and

appropriately disqualified. Doing so would ensure equal treatment of voters both

across counties and within a single county (the Allegheny Board set aside in excess

of 2000 bad ballots on its own). More importantly, doing so would ensure the

Constitution is appropriately followed.

             3.     Leveling down is the only appropriate remedy.

      Finally, because an order directing Westmoreland County to join in the

Allegheny Board’s violation of the Election Code would violate the Due Process

Clause of the Fourteenth Amendment and would be at odds with settled precepts of

federalism and comity, leveling down is the only appropriate remedy.

      First, as detailed above, where a method of canvassing votes has been

established prior to the election, “for this Court to change the rules of the election,
                                           32
        Case 2:20-cv-01831-NR Document 47 Filed 12/23/20 Page 38 of 51




after the votes have been cast, could well offend due process.” Baber v. Dunlap, 349

F. Supp. 3d 68, 76 (D. Me. 2018) (citing Bush v. Palm Beach Cty. Canvassing Bd.,

531 U.S. 70, 73 (2000) (per curiam)); accord Northeast Ohio Coalition for the

Homeless v. Husted, No. 12-4354, slip op., at 11 (6th Cir. Nov. 16, 2012) (per curiam

opinion in support of order granting emergency motion for stay pending appeal;

staying the District Court’s order directing the Secretary of State to tabulate ballots

that did not conform with a directive he had issued prior to the election because

“[c]hanging the rules by which votes are counted after they have already been cast

compromises the interest of Ohio, the Secretary, and the general public in fair and

orderly election procedures”) (attached hereto).15

      Second, settled notions of federalism and comity militate against a level-up

approach. Specifically, because Pennsylvania law, as set forth in the Election Code

and confirmed by the Pennsylvania Supreme Court, prohibits mail-in ballots with

undated declarations from being canvassed, any level-up order from this Court

would necessarily require the Westmoreland County Board of Elections to disregard

state law. While federal courts may override state law, their “broad, equitable

authority … is tempered by precepts of comity and federalism.” Kendrick v. Bland,

740 F.2d 432, 437 (6th Cir. 1984). As such, when considering the proper remedy in

the context of a constitutional violation by state officers, courts generally, wherever

possible, refrain from crafting relief inconsistent with state law, unless “such a



      15Because the appeal was dismissed prior to its final disposition, the opinion
accompanying the stay order contains the only substantive analysis offered by the
Sixth Circuit.
                                          33
        Case 2:20-cv-01831-NR Document 47 Filed 12/23/20 Page 39 of 51




remedy is necessary to rectify a violation of federal law[.]” Perkins v. City of Chicago

Heights, 47 F.3d 212, 216 (7th Cir. 1995) (emphasis in original); see also St. Charles

Tower, Inc. v. Kurtz, 643 F.3d 264, 271 (8th Cir. 2011). Indeed, in the analogous

context of a due process challenge to a state’s electoral process, the Eleventh Circuit

explained the relief sought by the parties was inappropriate because compliance

with such an order would require the election official to violate state law. Gibson v.

Firestone, 741 F.2d 1268, 1273 (11th Cir. 1984).

      Consistent with these precepts, a level-up remedy would put this Court in the

untenable position of directing the Westmoreland County Board of Elections to

violate a mandatory provision of the Election Code. Such a remedy, however, is not

“necessary to rectify a violation of federal law,” Perkins, 47 F.3d at 216 (emphasis

modified), given the availability of a remedy that is in full accord with state law:

i.e., the exclusion of the Undated Ballots from the Senate District 45 vote count.

IV.   CONCLUSION

      What has occurred here is unfair. Identically situated voters in two counties

were treated fundamentally differently. That is not in dispute. What is also not in

dispute is that this disparate, arbitrary treatment has directly impacted the

outcome of the election for Senate District 45. That is what brings this dispute to

this Court. The U.S. Constitution’s guarantees of equal and fair treatment by state

actors has been violated. And now it falls to this Court to find as such and then

apply the appropriate remedy. That remedy, as set forth above, is singular, and

clear: the unlawful ballots certified in the final returns by Secretary Boockvar must

be set aside. This is not an act of disenfranchisement; it is, instead, an act that
                                           34
        Case 2:20-cv-01831-NR Document 47 Filed 12/23/20 Page 40 of 51




guarantees uniform treatment of all voters, and, frankly, preserves the integrity of

this election. Accordingly, Plaintiff Nicole Ziccarelli respectfully requests that the

Court enter summary judgment in her favor and grant relief as set forth in the

proposed order submitted herewith.

                                         Respectfully submitted,

Dated: December 23, 2020                 /s/ Joshua J. Voss
                                         Joshua J. Voss (No. 306853)
                                         Matthew H. Haverstick (No. 85072)*
                                         Shohin H. Vance (No. 323551)*
                                         James G. Gorman (No. 328376)*
                                         Samantha G. Zimmer (No. 325650)*
                                         KLEINBARD LLC
                                         Three Logan Square
                                         1717 Arch Street, 5th Floor
                                         Philadelphia, PA 19103
                                         Ph: (215) 568-2000
                                         Fax: (215) 568-0140
                                         Eml: jvoss@kleinbard.com
                                         mhaverstick@kleinbard.com
                                         svance@kleinbard.com
                                         jgorman@kleinbard.com
                                         szimmer@kleinbard.com
                                         * Admitted Pro Hac Vice
                                         Attorneys for Plaintiff




                                           35
           Case:
         Case    12-4354 Document:
              2:20-cv-01831-NR      30-247 Filed:
                               Document     Filed11/16/2012  Page:
                                                  12/23/20 Page     1 51
                                                                41 of




                  NOT RECOMMENDED FOR FULL-TEXT PUBLICATION

                                                  No. 12-4354

                              UNITED STATES COURT OF APPEALS
                                                                                                         FILED
                                                                                                    Nov 16, 2012
                                   FOR THE SIXTH CIRCUIT
                                                                                             DEBORAH S. HUNT, Clerk
NORTHEAST OHIO COALITION FOR                               )
THE HOMELESS, et al.,                                      )
                                                           )
       Plaintiffs-Appellees,                               )
                                                           )
v.                                                         )
                                                           )
JON HUSTED,                                                )
                                                           ) ON APPEAL FROM THE UNITED
       Defendant-Appellant,                                ) STATES DISTRICT COURT FOR THE
                                                           ) SOUTHERN DISTRICT OF OHIO
STATE OF OHIO,                                             )
                                                           )
       Intervenor Defendant-Appellant,                     )



       Before: GIBBONS and COOK, Circuit Judges; ROSENTHAL, District Judge*

       PER CURIAM. Before us is an emergency motion for stay pending appeal filed by appellants

Jon Husted, the Secretary of State of Ohio (“Secretary”), and the State of Ohio. Appellants seek to

stay the district court’s order requiring the Secretary to count all SSN-4 provisional ballots cast on

November 6, 2012, with an improperly completed “Step 2” on their provisional ballot affirmation

and to issue a directive by noon on Friday, November 16, 2012, that instructs local boards of

elections to count non-SSN-4 provisional ballots cast on November 6 with an improperly completed

“Step 2.” We grant the stay pending appeal.



              *
                The Honorable Lee H. Rosenthal, United States District Judge for the Southern District of Texas,
     sitting by designation.

                                                        -1-
           Case:
         Case    12-4354 Document:
              2:20-cv-01831-NR      30-247 Filed:
                               Document     Filed11/16/2012  Page:
                                                  12/23/20 Page     2 51
                                                                42 of




NEOCH, et al. v. Husted, et
Case No. 12-4354

                                                  I.

       These new requirements are part of an order granting the NEOCH plaintiffs’ motion for

clarification and modification of the consent decree, entered November 13, 2012. The factual and

procedural context from which the order arose is critical to an understanding of the request for stay.

In January 2012 the Secretary issued Directive 2012-01, which provided instructions to election

officials about the counting of provisional ballots, including a six-step process for determining their

validity. Concurrent with the directive, the Secretary issued Form 12-B, entitled “Provisional Ballot

Affirmation.” On the evening of November 2, 2012, after prior litigation in this case had concluded,

the Secretary issued Directive 2012-54, which superseded Directive 2012-01 but covered the same

subject matter. Form 12-B remained unchanged.

       A day before the issuance of Directive 2012-54, on November 1, 2012, the NEOCH

plaintiffs filed an emergency motion to clarify the district court’s order of October 26, 2012, which

denied plaintiffs’ motion to modify the April 19, 2010, consent decree in this case and granted the

Secretary’s motion for modification. This motion addressed a provision of the consent decree not

directly at issue in the October 26 order, paragraph 5(b)(vii), and raised an issue concerning Form

12-B. Essentially, the NEOCH plaintiffs contended that Form 12-B, by requiring the voter to fill in

his own identification information, violated state law. According to the plaintiffs, under the consent

decree, Form 12-B affirmations lacking identification information were not “properly completed”

by poll workers and thus must be counted in accord with paragraphs 5(b) and 5(b)(vii) of the consent

decree. On November 5, 2012, the NEOCH plaintiffs also moved to modify the consent decree to

extend to all provisional voters the protections plaintiffs believed paragraph 5(b)(vii) afforded to

                                                 -2-
           Case:
         Case    12-4354 Document:
              2:20-cv-01831-NR      30-247 Filed:
                               Document     Filed11/16/2012  Page:
                                                  12/23/20 Page     3 51
                                                                43 of




NEOCH, et al. v. Husted, et
Case No. 12-4354

SSN-4 voters.1 A primary aspect of their argument was that Directive 2012-54 marked a dramatic

departure from the Secretary’s earlier position on voters’ responsibility to write their identification

information on the provisional ballot affirmation and that judicial estoppel thus precluded his

opposition to their request.

        After a hearing, the district court granted the relief sought by the NEOCH plaintiffs. It found

that Directive 2012-54 violated state law and the consent decree. It enjoined the application of

Directive 2012-54 to SSN-4 provisional voters, found this injunction to violate the equal protection

rights of non-SSN-4 provisional voters, extended the protections of the consent decree to non-SSN-4

provisional voters, and concluded that judicial estoppel barred the Secretary from arguing that the

consent decree did not signficantly change the procedure for poll workers to follow in counting

ballots. The Secretary and the State of Ohio appealed and filed the instant motion.

                                                      II.

        Appellants fail to cite the standard for granting a stay in their briefing. Nevertheless, because

they discuss the substance of the required factors, we consider their motion and their arguments.

This court examines four factors when considering a stay pending appeal under Federal Rule of

Appellate Procedure 8(a):

        (1) the likelihood that the party seeking the stay will prevail on the merits of the
        appeal; (2) the likelihood that the moving party will be irreparably harmed absent a
        stay; (3) the prospect that others will be harmed if the court grants the stay; and (4)
        the public interest in granting the stay.



              1
               On that same day, in the related matter of SEIU v. Husted, No. 12-cv-00562 (S.D. Ohio), the
      SEIU plaintiffs moved for a preliminary injunction. That request was later withdrawn.

                                                      -3-
           Case:
         Case    12-4354 Document:
              2:20-cv-01831-NR      30-247 Filed:
                               Document     Filed11/16/2012  Page:
                                                  12/23/20 Page     4 51
                                                                44 of




NEOCH, et al. v. Husted, et
Case No. 12-4354

Michigan Coal. of Radioactive Material Users, Inc. v. Gripentrog, 945 F.2d 150, 153 (6th Cir.

1991). “These factors are not prerequisites that must be met, but are interrelated considerations that

must be balanced together.” Id. As the moving party, Ohio and the Secretary have the burden of

showing they are entitled to a stay. Overstreet v. Lexington-Fayette Urban Cnty. Gov’t, 305 F.3d

566, 573 (6th Cir. 2002).

        We begin by examining the likelihood that Ohio and the Secretary will prevail on the merits

of their appeal of the district court’s order finding that Directive 2012-54 violates the Decree. While

we must give some degree of deference to the district court’s interpretation of a consent decree that

it approved, our review of an order interpreting a consent decree is de novo. Sault Ste. Marie Tribe

of Chippewa Indians v. Engler, 146 F.3d 367, 371–72 (6th Cir. 1998).

        Appellants have strong arguments that they will prevail on appeal on several critical issues.

The claim that Directive 2012-54 violates state law is based on the Directive’s utilization of Form

12-B. The portion to be filled out by the voter contains three steps. The form instructs the voter that

each step is “mandatory information required for your ballot to count.” Ohio Sec’y of State,

D i r e c t i v e           2 0 1 2 - 5 4 ,             a t    9 ,       a v a i l a b l e           a t

http://www.sos.state.oh.us/SOS/Upload/elections/directives/2012/Dir2012-54.pdf The second of

these three steps asks the voter to “provide . . . [a] form of identification.” The voter must either

(1) write the last four digits of his social security number, (2) write their driver’s license number, or

(3) check a box indicating that another satisfactory form of identification has been shown to the poll

worker, or that a Form 10-T, entitled “Affirmation of Voter Who Cannot Provide Information,” has

been completed. Id. As is the case on the sample provisional ballot affirmation found at Ohio Rev.

                                                  -4-
           Case:
         Case    12-4354 Document:
              2:20-cv-01831-NR      30-247 Filed:
                               Document     Filed11/16/2012  Page:
                                                  12/23/20 Page     5 51
                                                                45 of




NEOCH, et al. v. Husted, et
Case No. 12-4354

Code § 3505.182,2 the voter “provides” identification by writing it on the provisional ballot

affirmation. While there is a very short section at the end of the form where the poll worker is

supposed to provide information, there is no space on the form for the poll worker to “record” the

type of identification used by the voter.

       Form 12-B is not without its flaws. It appears to contemplate voting procedures that relieve

the poll worker of the duty to record the type of identification provided by the voter, as Ohio Rev.

Code § 3505.181(B)(6) requires.3 But we note that § 3505.181(B)(6) does not ask the poll worker

to “record” the information on the provisional ballot affirmation sheet. The form provided in §

3505.182 provides a separate “verification statement” page that allows the poll worker to “record”

the type of identification the voter showed prior to casting a ballot. And it is not obvious that Form

12-B violates section 3505.181(B)(6) because it asks the voter to “provide” identification by writing

down an identification number or checking a box. In any event, any violation would, in and of

itself, merely be a violation of state law, not redressable by the district court or this court. See



              2
                The statute replicates the text and format of a sample provisional ballot affirmation and provides
     that “the written affirmation shall be printed upon the face of the provisional ballot envelope and shall be
     substantially” in the form of the sample. Ohio Rev. Code § 3505.182.
              3
                        If, at the time that an individual casts a provisional ballot, the
                        individual provides identification . . . or provides the last four digits
                        of the individual’s social security number, or executes an affirmation
                        that the elector does not have any of those forms of identification or
                        the last four digits of the individual’s social security number because
                        the individual does not have a social security number, or declines to
                        execute such an affirmation, the appropriate local election officials
                        shall record the type of identification provided, the social security
                        number information, the fact that the affirmation was executed, or the
                        fact that the individual declined to execute such an affirmation and
                        include that information with the transmission of the ballot or voter
                        or address information under division (B)(3) of this section.

     Ohio Rev. Code § 3505.181(B)(6) (emphasis added).

                                                          -5-
           Case:
         Case    12-4354 Document:
              2:20-cv-01831-NR      30-247 Filed:
                               Document     Filed11/16/2012  Page:
                                                  12/23/20 Page     6 51
                                                                46 of




NEOCH, et al. v. Husted, et
Case No. 12-4354

Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 106 (1984) (“A federal court’s grant of

relief against state officials on the basis of state law . . . does not vindicate the supreme authority of

federal law.”).

        Whether use of Form 12-B and Directive 2012-54 violates the consent decree is more

problematic. The consent decree’s purpose is to protect voting rights for those who are indigent and

may not have a home address or the funds to purchase identification. The method chosen for this

protection is permitting the use of the last four digits of the voter’s social security number as

identification. The alleged violation of the consent decree is rejecting a provisional SSN-4 ballot

when the voter has not provided identification; the violation occurs, in plaintiffs’ view, because the

voter is asked to write his own information on the form instead of relaying it to a poll worker to

record. Such a violation is far afield from the potential harm the consent decree sought to redress.

Moreover, the consent decree can be violated by this policy only if the meaning of “properly

completed” in Paragraph 5(b)(vii) includes all kinds of mistakes and errors not germane to the

purpose of the decree. This reading seems strained. The decree is not intended to enforce poll

worker compliance with Ohio election law; it is designed to help voters without usual means of

identification. Even if such poll worker omission to record identification information was deemed

to violate the consent decree, the proper remedy for such a violation would not include an injunction

that creates an equal protection violation and builds on that violation by imposing the more sweeping

relief of expanding the consent decree and the scope of those it benefits. The district court’s order

improperly expands the class of voters it was intended to cover and the types of provisional ballot

issues it was meant to address.

                                                   -6-
           Case:
         Case    12-4354 Document:
              2:20-cv-01831-NR      30-247 Filed:
                               Document     Filed11/16/2012  Page:
                                                  12/23/20 Page     7 51
                                                                47 of




NEOCH, et al. v. Husted, et
Case No. 12-4354

        Moreover, appellants’ argument that the NEOCH plaintiffs lack standing to obtain relief on

behalf of individuals who are non-SSN-4 provisional voters likely has merit. In expanding the

consent decree on the NEOCH plaintiffs motion, the district court granted relief to a group of people

who are not before the court, who have not requested relief, and whose interests are not implicated

in the NEOCH litigation. The NEOCH plaintiffs lack the sort of “legally protected interest” in the

voting rights of non-SSN-4 voters necessary to seek relief on their behalf. See Lujan v. Defenders

of Wildlife, 504 U.S. 555, 560 (1992) (“[T]he plaintiff must have suffered . . . an invasion of a legally

protected interest which is (a) concrete and particularized, and (b) ‘actual or imminent, not

conjectural or hypothetical’ . . . .”) (internal quotation marks omitted) (quoting Whitmore v.

Arkansas, 495 U.S. 149, 155 (1990)).

        The district court also likely misapplied the doctrine of judicial estoppel. “[J]udicial estoppel

‘generally prevents a party from prevailing in one phase of a case on an argument and then relying

on a contradictory argument to prevail in another phase.’” White v. Wyndham Vacation Ownership,

Inc., 617 F.3d 472, 476 (6th Cir. 2010) (quoting New Hampshire v. Maine, 532 U.S. 742, 749

(2001)). The district court’s analysis of this question focused on the following comment by counsel

for the Secretary, made at a hearing to modify the consent decree in light of this court’s NEOCH

decision, which acknowledged the poll worker’s responsibility to record identification information

under section 3505.181(B)(6):

        [T]he question is what is left of the concept of poll worker error in the context of
        defective ballot affirmations.

               [Plaintiffs’ counsel] suggested to you, for example, that there might still be
        poll worker error because there is an obligation to record on the form the mode of

                                                  -7-
           Case:
         Case    12-4354 Document:
              2:20-cv-01831-NR      30-247 Filed:
                               Document     Filed11/16/2012  Page:
                                                  12/23/20 Page     8 51
                                                                48 of




NEOCH, et al. v. Husted, et
Case No. 12-4354

        identification used, and, if that’s missing, that’s a defect in the ballot. But that
        scenario is not covered by [paragraph 5(b)(vii) of the consent decree] we’re talking
        about because, as they say, the obligation to write down the identifying information
        is imposed upon the poll worker, not upon the voter. [The consent decree] says that
        we won’t invalidate ballots based upon the poll worker’s failure to write something
        down.

The district court found that this comment constituted an assurance that the Secretary would not

order provisional ballots to be discarded because the poll worker did not “record” the voter’s

identification information.

        In Directive 2012-01, the Secretary asks election officials to “[d]etermine whether the

provisional voter was required to provide additional information to the board of elections within ten

days after the election.” See Ohio Sec’y of State, Directive 2012-01, at 2,                available at

http://www.sos.state.oh.us/SOS/Upload/elections/directives/2012/Dir2012-01.pdf. Directive 2012-

01 identified the only four situations under which Ohio law requires a voter to return to the board

of elections to provide identification after an election:

        1. The voter possesses a SSN or proper identification, but [is] unable to provide it to
        the precinct election official;

        2. The voter possesses a SSN or proper identification, but decline[s] to provide it the
        precinct official;

        3. The voter does not possess a SSN or proper identification, and refused to sign a
        SOS Form 10-T [an affirmation by the voter that he or she cannot provide
        identification];

        4. The voter was challenged at the polling place and his or her eligibility to vote
        could not be determined by the precinct election officials.

Id. If the voter is “not required to provide additional information,” or provides the information to

the local election board within ten days of the election, then the election official can move to the next

                                                  -8-
           Case:
         Case    12-4354 Document:
              2:20-cv-01831-NR      30-247 Filed:
                               Document     Filed11/16/2012  Page:
                                                  12/23/20 Page     9 51
                                                                49 of




NEOCH, et al. v. Husted, et
Case No. 12-4354

step in the provisional ballot evaluation process. Id. at 3. Otherwise, the ballot must be rejected.

Id. Form 12-B, which was issued alongside Directive 2012-01 in January 2012, requires the voter,

and not the poll worker, to “provide” this information by writing it on the provisional ballot

affirmation. The only fair reading of Directive 2012-01 is that if the voter does not properly write

this information down, the provisional ballot will be rejected.

        The modified version of this procedure found in Directive 2012-54, issued in early November

2012 with no changes to Form 12-B, attempts to streamline its elements. It asks the election official

to determine (1) “[i]f the voter provided one of the acceptable forms of identification,” (2) if the

voter “completed a Form 10-T” affirmation at the polling place, or (3) the voter returned to the

county election board within ten days to either provide the identification or complete a Form 10-T

affirmation. Directive 2012-54, at 3. If the voter did not “provide identification on the provisional

ballot affirmation,” complete a Form 10-T, or return to the election board, “the [election official]

must reject the provisional ballot.” Id.

        Read in this context, the district court’s interpretation of counsel’s statement appears

problematic. The comment made during the motion hearing is not the sort of “unequivocal” prior

position necessary for the imposition of judicial estoppel. See McMeans v. Brigano, 228 F.3d 674,

686 (6th Cir. 2000). This is particularly so in light of the history of Form 12-B and the directives.

The precise problem appellees raise here has not previously been a subject in this litigation and was

not at issue during the motion hearing in which the comment was made. While Directive 2012-54

is more explicit than Directive 2012-01 in specifying that ballots will be rejected when the voter has

not provided identification, either at the polling place or subsequently within ten days of the election,

                                                  -9-
           Case:
         Case    12-4354 Document:
              2:20-cv-01831-NR     30-2 47Filed:
                               Document     Filed11/16/2012  Page:
                                                  12/23/20 Page    1051
                                                                50 of




NEOCH, et al. v. Husted, et
Case No. 12-4354

and has not filled out a form stating he lacks a social security number, the change is more stylistic

than substantive. Form 12-B, when read in conjunction with the two directives at issue, confirms the

Secretary’s consistency on this point.

       We also find that the three equitable Gripentrog factors weigh in favor of the issuance of a

stay. In the most recent opinion arising from this litigation, we addressed a request made by the

plaintiffs for a preliminary injunction just weeks before election day. SEIU v. Husted, --- F.3d ----,

2012 WL 5352484 (6th Cir. Oct. 31, 2012). We concluded that a stay was equitable because (1)

“last-minute injunctions changing election procedures are strongly disfavored,” particularly in cases

“when a party does not seek to clarify or expand the scope of relief after having an opportunity to

do so,” and (2) “the harm to Ohio, the Secretary, and the general public caused by issuance of this

injunction easily outweighs any potential harm to the plaintiffs.” Id. at *3–4.

       Both observations apply a fortiori here. First, any claim of irreparable harm to the NEOCH

plaintiffs is belied by their waiting until five days before the election to raise issues concerning a

form prescribed months earlier. Plaintiffs and the district court are simply inaccurate in portraying

Directive 2012-54 as a dramatic departure from prior policy. At most, it represents a modest

clarification of a policy that was in place for months. Second, there is an even greater disparity

between the harms to either side if the stay were to be denied than there was in the SEIU case. The

requirement that a voter write down identification information on a provisional ballot is a “rather

simple instruction[].” NEOCH v. Husted, 696 F.3d 580, 599–600 (6th Cir. 2012). By contrast, the

interests of the defendants and the public in obtaining a stay are significant. Voting in the November

2012 election is now complete. Poll workers performed their duties during that election based on

                                                -10-
           Case:
         Case    12-4354 Document:
              2:20-cv-01831-NR     30-2 47Filed:
                               Document     Filed11/16/2012  Page:
                                                  12/23/20 Page    1151
                                                                51 of




NEOCH, et al. v. Husted, et
Case No. 12-4354

longstanding instructions provided by the Secretary which put the voter in charge of writing down

identification information. Changing the rules by which votes are counted after they have already

been cast compromises the interest of Ohio, the Secretary, and the general public in fair and orderly

election procedures. See SEIU, 2012 WL 5352484, at *4.

                                                III.

       For the reasons stated above, we grant the motion of Ohio and the Secretary to stay the

district court’s order pending appeal.




                                                -11-
